DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant’s election of Group 1 (Claims 1-15) in the reply filed on November 16, 2021 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The information disclosure statements filed 3/15/2019, 5/23/2019 and 9/26/2019 have been considered. For clarification, the March 15, 2019 IDS fails to comply with 37 CFR 1.98(a)(2), which requires 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a blood coagulation system comprising a blood measurement circuit including electrodes and configured to measure electrical characteristics of a blood sample at a plurality of frequencies and a blood analysis circuit configured to determine a degree of coagulation, which is essentially an abstract ideal. Moreover, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
	A streamlined analysis of claim 1 follows. Regarding claim 1, the claim recites an analyzing system, having a series of circuits, including an electrode, to determine a degree of blood coagulation. Thus, the claim is directed to an apparatus, which is one of the statutory categories of invention.
	The claim is then analyzed to determine whether it is directed to any judicial exception. The blood circuit configured to determine a degree of blood coagulation based on the electrical characteristics (impedance) of the blood sample sets forth a judicial exception. This circuit describes a correlation or relationship between electrical characteristics (impedance) and a degree of blood coagulation. This type Mayo.
	Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the law of nature, the claim recites additional blood measurement circuit including an electrode which applies a plurality of frequencies, and measure the electrical characteristics of the blood sample. Introducing an alternating electric field to a sample in order to measure electrical characteristics of a sample by applying a plurality of frequencies of the alternating field is well-understood, routine and conventional activity for those in the field of medical diagnostics (see for example US Patent 6028433). Further, the measuring of electrical characteristics of a blood sample by applying a plurality of frequencies of the alternating electric field and determine a degree of blood coagulation based on the electrical characterizes of the blood sample wherein one of the frequencies is from 2MHz to 40MHz is recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to use the correlation. Based on determining a degree of blood coagulation based on the electrical characteristics of the blood sample under the plurality of frequencies of the alternating electric field, wherein at least one of the frequencies of the alternating electric field is from 2 MHz to 40 MHz merely instructs a medical professional to use any calculation technique to determine the degree of coagulation from the data sets. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and comparing activity engaged in by medical professionals prior to Applicant's invention. 	Furthermore, it is well established that the mere physical or tangible nature of additional elements such as one or more electrodes, sample cartridge, power supply or display do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)). 
Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. This is evidenced by the rejection of the claim in view of prior art. Moreover, the determination of the degree of coagulation is not further processed to be a practical application or even displayed to the user (except for Claim 11). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter. The same rationale applies to dependent Claims 2-15. The dependent claims fail to add something more to the abstract independent claims as they generally recite limitations pertaining to data gathering and the display of data. More particularly, regarding claim 11, as previously indicated, the further limitation of a display does not automatically confer eligibility on a claim directed to an abstract idea because the limitation fails to provide something more than the abstract idea. (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)). More specifically, Applicant has failed to disclose how the display of the blood coagulation degree adds something more or provides an improvement to the technical field. The system claims are directed to generic computer components configured to perform the abstract idea. The limitations within the system claims fail to recite something more than the generic computer components configured to either 1) perform their routine function (gather data, display results), or 2) the abstract idea itself. Viewed as a whole, the additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for analyzing coagulation using permittivity, does not reasonably provide enablement for the full scope of analyzing coagulation using only an electrical characteristic.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The enablement requirement refers to the requirement of 35 U.S.C. 112, first paragraph, that the specification describe how to make and how to use the invention. The invention that one skilled in the art must be enabled to make and use is that defined by the claim(s) of the particular application or patent. 
The breadth of the claims;
The nature of the invention;
The state of the prior art;
The level of one of ordinary skill;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.


Although the examiner has the initial burden to establish a reasonable basis to question the enablement provided for the claimed invention, MPEP 2164.04 states, “While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.”
In the present application, it would require undue experimentation to practice the claims using only impedance because it does not take into account the temperature and time measurement (see .

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More particularly, in regards to Claim 6, the term “high” is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In regards to Claim 11, the term "associated with" is indefinite because the metes and bounds of the term are uncertain. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8, 11, 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20030199863 to Swanson et al. (Swanson) in view of Hayashi, Yoshihito, et al. "Dielectric coagulometry: a new approach to estimate venous thrombosis risk." Analytical chemistry 82.23 (2010): 9769-9774 (Hayashi 2010) and Chih-Chung Huang and Shyh-Hau Wang, "Blood coagulation and clot formation studies using high frequency ultrasounds," IEEE Ultrasonics Symposium, 2004, 2004, pp. 1757-1760 Vol.3 (Huang). 

In regards to Claim 1, Swanson teaches a blood coagulation analyzing system comprising: a blood measurement circuit including an electrode configured to introduce an alternating electric field, wherein the blood measurement circuit is configured to measure electrical characteristics of a blood sample by applying a plurality of frequencies of the alternating electric field, and a blood analysis circuit configured to determine a degree of blood coagulation, including enhancement of blood coagulation, based on the electrical characteristics of the blood sample under the plurality of frequencies of the alternating electric 

Hayashi 2010 teaches the dielectric permittivity of blood increases with bold coagulation in MHz region and monitoring the dielectric response between 300 kHz and 4 MHz makes it possible to obtain the clotting time for purpose of estimating the risk of venous thrombosis (see entire document, for example Summary, page 9769 and Results and Discussion, page 9771).
 
In addition, Huang taches using high frequency ultrasounds, up to 50 MHz, for better detecting the process of blood coagulation (BC) and clot formation (CF) and measurements were carried out using various focused ultrasonic transducers of central frequencies ranged from 5 to 50 MHz (see entire document, for example Abstract)

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the coagulation analyzing system taught by Swanson to have at least one of the frequencies of the alternating electric field from 2 MHz to 40 MHz operate the system and perform the method to determine a degree of blood coagulations taught by taught by Hayashi 2010 and Huang for the predictable purpose to obtain the clotting time for estimating the risk of venous thrombosis. For further clarification, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coagulation analyzing system taught by Swanson modified to have at least one of the frequencies of the alternating electric field is from 2 MHz to 40 MHz since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and such selection could be readily determined with only some due experimentation. (See MPEP 2144.05, "[W]here the general conditions of a claim are disclosed in the prior 

In regards to Claim 2, Swanson teaches the degree of blood coagulation includes at least one of a degree of enhancement of blood coagulation (see entire document, for example Col. 3, ll. 64-67 " The data, which are sampled by the controller before and/or during the soft tissue coagulation process, may be temperature or tissue impedance data.").  

In regards to Claims 3 and 4, Swanson teaches the medical condition includes at least one of diabetes, atherosclerosis, cancer, heart disease, respiratory disease, and a surgical procedure (see entire document, for example Col. 2, ll. 10-19 " Exemplary surgical soft tissue coagulation probes employing a relatively shorter and stiffer shaft than a typical catheter are disclosed in commonly assigned U.S. patent application Ser. No. 08/949,117, filed Oct. 10, 1997, and U.S. patent application Ser. No. 09/072,835, filed May 5, 1998, both of which are incorporated by reference." and Col. 8, line 16 "II. Electrosurgical Probe").  

In regards to Claim 8, Swanson teaches the electrical characteristics of the blood sample includes impedance (see entire document, for example Claim 1).

In regards to Claim 11, Swanson teaches the blood analysis circuit is configured to cause a display to display an analysis result associated with the blood coagulation of the blood sample (see entire document, for example Fig. 2, user interface 103).

In regards to Claim 13, Swanson teaches the claimed blood coagulation analyzing system as indicated in regards to Claim 1, and being configured to analyze blood samples from a particular patient population is an intended use which does not provide a patentable distinction.  

In regards to Claim 14, Swanson teaches the blood measurement circuit includes a second electrode (see entire document, for example Figs. 3 and 4 "electrodes 301, 302, 303").

Claims 1-6 and 8-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20120035450A1 to Hayashi (Hayashi) in view of Hayashi, Yoshihito, et al. "Dielectric coagulometry: a new approach to estimate venous thrombosis risk." Analytical chemistry 82.23 (2010): 9769-9774 (Hayashi 2010) and Chih-Chung Huang and Shyh-Hau Wang, "Blood coagulation and clot formation studies using high frequency ultrasounds," IEEE Ultrasonics Symposium, 2004, 2004, pp. 1757-1760 Vol.3 (Huang). 

In regards to Claims 1, 8 and 12, Hayashi teaches a blood coagulation system analyzer comprising: a blood measurement circuit including an electrode configured to introduce an alternating electric field, wherein the blood measurement circuit is configured to measure electrical characteristics of a blood sample by applying a plurality of frequencies of the alternating electric field (see entire document, for example para. 0024-0026), and a blood analysis circuit configured to determine a degree of blood coagulation based on the electrical characteristics of the blood sample under the plurality of frequencies of the alternating electric field (see entire document, for example para. 0107 and para. 0119-0124), but does not explicitly teach at least one of the frequencies of the alternating electric field is from 2 MHz to 40 MHz.  
	Hayashi further teaches "there is obtained a tendency that the shorter the coagulation initiation timing obtained by a rheological measurement, the smaller the inclination of the difference between 

Hayashi 2010 teaches the dielectric permittivity of blood increases with bold coagulation in MHz region and monitoring the dielectric response between 300 kHz and 4 MHz makes it possible to obtain the clotting time for the purpose of estimating the risk of venous thrombosis (see entire document, for example Summary, page 9769 and Results and Discussion, page 9771). 

In addition, Huang taches using high frequency ultrasounds, up to 50 MHz, for better detecting the process of blood coagulation (BC) and clot formation (CF) and measurements were carried out using various focused ultrasonic transducers of central frequencies ranged from 5 to 50 MHz (see entire document, for example Abstract)

Moreover, both Hayashi and Hayashi 2010 teach the impedance includes a peak value and a valley value. More specifically, Hayashi teaches the impedance includes a peak value and a valley value as seen in Fig. 13 and para. 0115. Still further, Hayashi 2010 teaches permittivity changes through the blood coagulation process, where nonhomogeneity of the system dynamically changes in both mesoscopic and macroscopic scales (see entire document, for example page 9770, col. 1) and the impedance includes a peak value and a valley value as shown in Figs. 2, 3 and 4 (page 9772 and 9773).  

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the coagulation analyzing system taught by Hayashi with at least one of the frequencies of the alternating electric field is from 2 MHz to 40 MHz taught by Hayashi 2010 and Huang for the predictable purpose for better detecting the process of blood coagulation (BC) and clot formation (CF) to obtain the clotting time for estimating the risk of venous thrombosis. For further clarification, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coagulation analyzing system taught by Hayashi modified to have at least one of the frequencies of the alternating electric field is from 2 MHz to 40 MHz since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and such selection could be readily determined with only some due experimentation. (See MPEP 2144.05, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955))

In regards to Claim 2, Hayashi 2010 teaches the degree of blood coagulation includes at least one of a degree of enhancement of blood coagulation, a bleeding risk, a risk of thrombosis, and a risk of a coagulation disorder(see entire document, for example Summary, page 9769 and Results and Discussion, page 9771). 

In regards to Claims 3, 4 and 13, Hayashi teaches the medical condition includes at least one of diabetes, atherosclerosis, cancer, heart disease, respiratory disease, and a surgical procedure (see entire document, for example para. 0104).  For clarification, Hayashi modified teaches the claimed blood coagulation analyzing system as indicated in regards to Claim 1, and being configured to analyze blood 

In regards to Claims 5 and 9, Hayashi teaches the blood analysis circuit is configured to determine a blood coagulation onset time based on a change of impedance of the blood sample over time (Claim 5) and  the impedance is associated with a permittivity of the blood sample (Claim 9) (see entire document, for example para. 0001 "The present invention relates to a field relating to a technique of obtaining information relating to blood coagulation from the permittivity of blood." and para. 0047 "The permittivity was measured by using an impedance analyzer… and para. 0075).

In regards to Claim 6, Hayashi teaches wherein the blood analysis section is configured to determine whether the degree of blood coagulation is high if the blood coagulation time is less than the reference blood coagulation time (see entire document, for example para. 0051, 0063, 0105 and 0119), i.e., from Hayashi, it would be inherently known that when the degree of blood coagulation is high, the coagulation time is less than a normal time.  

In regards to Claims 10 and 11, Hayashi teaches a sample cartridge configured to hold the blood sample; and a power supply configured to provide an alternating-current voltage at a predetermined frequency to the electrode (Claim 10) and the blood analysis circuit is configured to cause a display to display an analysis result associated with the blood coagulation of the blood sample (Claim 11) (see entire document, for example Figs. 3 and 9 and para. 0105).

In regards to Claim 14, Hayashi teaches the blood measurement circuit includes a second electrode (see entire document, for example Fig. 3, E1 Electrode and E2 Electrode).

In regards to Claim 15, Hayashi modified teaches the essential features of the claimed invention except for each of the frequencies of the alternating electric field is from 2 MHz to 40 MHz.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have each of the frequencies of the alternating electric field is from 2 MHz to 40 MHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have each of the frequencies of the alternating electric field is from 2 MHz to 40 MHz for the purpose of better detecting the process of blood coagulation (BC) and clot formation (CF) and measurements as taught by Hayashi 2010 and Huang. (See MPEP 2144.05, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20120035450A1 to Hayashi (Hayashi) in view of Hayashi, Yoshihito, et al. "Dielectric coagulometry: a new approach to estimate venous thrombosis risk." Analytical chemistry 82.23 (2010): 9769-9774 (Hayashi 2010) and Chih-Chung Huang and Shyh-Hau Wang, "Blood coagulation and clot formation studies using high frequency ultrasounds," IEEE Ultrasonics Symposium, 2004, 2004, pp. 1757-1760 Vol.3 (Huang) as applied to Claims 1-6 and 8-15 above, in further view of US 20020010553 to Given et al. (Given).  

In regards to Claim 7, Hayashi modified teaches the essential features of the claimed invention, except for the blood coagulation onset time is a start time of a main linear part between a peak value and a valley value. More particularly, Hayashi teaches the blood measurement section is configured to obtain data of the time change of the permittivity, including a first upper peak area which is an early peak area 

Givens teaches the blood coagulation onset time is a start time of a main linear part between a peak value and a valley value from a determination of an optimum or workable range of a time dependent measurement profile including time dependent property measurements, such as a minimum of the first derivative of the profile, a time index on the minimum of the first derivative (see for example, Abstract and para. 0009, 0010, 0032 " Parameters included: 1) the times at which the onset, midpoint and end of the coagulation phase occur; 2) mean slopes for the pre-coagulation phase and the post-coagulation phase and the slope at the mid-point of coagulation; 3) terms for coagulation "acceleration" and "deceleration ", Claims 3 and 19 and Fig. 7). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to employ a time dependent impedance measurement variable taught by Hayashi with the determination of optimum or workable ranges, including blood coagulation onset time as a start time of a main linear part between a peak value and a valley value taught by Givens for the predictable purpose of distinguishing a healthy subject from an unhealthy subject with a medical condition since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (See MPEP 2144.05, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892. The examiner can normally be reached Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791